DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                                                  Drawings
3.           All drawings filed on 05/18/2021 are approved by examiner.

Allowable Subject Matter
4.	Claims 1-14 are allowable over prior art.

5.	None of prior art of record taken alone or in combination shows a power comprising at least a second low-side switch, wherein a first terminal of the second low-side switch is connected to a first node between the second terminal of the first high-side switch and the first terminal of the first low-side switch, a second terminal of the second low-side switch is grounded, and the first node is grounded through a series circuit, wherein an inductor is connected to a capacitor in series to form the series circuit; a high-side driver circuit connected to a control terminal of the first high-side switch and configured to turn on or off the first high-side switch; and a low-side driver circuit connected to a control terminal of the first low-side switch and configured to turn on or off the first low-side switch; wherein a safe operating area of the second low-side switch is larger than a safe operating area of the first low-side switch; wherein the first high-side switch and the first low-side switch are switched complementarily; wherein, after the low-side driver circuit turns off the first low-side 109P002202US23switch, the low-side driver circuit turns off the second low-side switch; wherein, before the low-side driver circuit turns on the first low-side switch, the low-side driver circuit turns on the second low-side switch, and further detailed limitations recited in claims 1-14 of the application.

				Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am - 5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838